DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/07/2021. The examiner acknowledges the amendments to claims 1. Claim 16 is cancelled. Claims 1-15 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 9, filed 06/07/2021, with respect to the USC 103 rejections of claims 1-15 have been fully considered and are persuasive.  The USC 103 rejections of claims 1-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 is allowable because it comprises allowable subject matter pertaining to determining a favorable sleep phase for awakening a person using a novel function F(Δti).
Claims 2-15 are allowable for depending from the allowable subject matter of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/Primary Examiner, Art Unit 3791